Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: William C. McCartney Chief Financial Officer Telephone: (978) 688-1811 Fax: (978) 688-2976 WATTS WATER TECHNOLOGIES REPORTS THIRD QUARTER 2009 RESULTS North Andover, MAOctober 27, 2009.Watts Water Technologies, Inc. (NYSE: WTS) today announced results for the third quarter ended September 27, 2009.Sales for the third quarter of 2009 were $303.8 million, a decrease of $68.2 million, or 18%, compared to the third quarter of 2008. Net income for the third quarter of 2009 was $3.4 million, or $0.09 per share, compared to net income of $16.7 million, or $0.45 per share, for the third quarter of 2008. The results for the third quarter of 2009 include a loss from discontinued operations of $8.2 million, or ($0.22) per share, of which $7.3 million is from the estimated loss on disposal of Watts Valve (Changsha) Co., Ltd. (“CWV”), as previously announced.Quarterly and year-to-date results for 2009 and 2008 have been restated to include CWV’s operating results in discontinued operations. Income from continuing operations attributable to
